Citation Nr: 1630177	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-11 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected seizures.  

2.  Entitlement to an initial compensable disability rating for service-connected left foot pain due to bunions, to include scars, prior to April 2, 2012; a rating in excess of 20 percent for service-connected acquired flatfoot, previously evaluated as hallux valgus, left foot, status post Chevron bunionectomy, to include scars, on and after July 1, 2012.  

3.  Entitlement to an initial compensable disability rating for service-connected right foot pain status post neuroma removal and right foot arthroplasty, to include scars.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to February 2012.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction of the claims is now with the RO in Columbia, South Carolina.  

In a March 2013 rating decision, the RO assigned a higher initial 20 percent disability rating for the Veteran's seizures.  Also, in a January 2015 rating decision, the RO assigned a 20 percent disability rating for acquired flatfoot, formerly evaluated as hallux valgus, left foot status post chevron bunionectomy, to include scars, effective July 1, 2012.  Because the RO did not assign the maximum disability ratings possible, the appeals remain in appellate status and are properly before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

In her April 2013 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested a videoconference hearing before a member of the Board.  This hearing was scheduled to occur in April 2016.  The Veteran did not appear for this hearing, and she has not provided good cause for her absence.  Further, no request for a postponement or rescheduled hearing has been received.  Accordingly, the claim will be processed as if the Veteran's request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains VA treatment records not contained in VBMS.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, remand is necessary before adjudication of the appeals is possible.  

First, remand is necessary for issuance of a Supplemental Statement of the Case (SSOC).  When additional evidence pertinent to the issues on appeal is submitted prior to certification to the Board, the AOJ must furnish an SSOC.  38 C.F.R. 
§ 19.31 (2015).  Subsequent to the March 2013 Statement of the Case (SOC) and prior to certification of the appeal and transfer to the Board in August 2015, the RO received additional evidence.  In April 2013, the RO received various buddy statements from witnesses of apparent seizures that occurred in May 2012, September 2012, December 2012, and February 2013.  The Veteran also provided her own personal statement and private treatment records that describe two seizures occurring in December 2013, and subsequent seizures occurring in February 2014.  The Veteran submitted treatment records from the Weed Army Community Hospital documenting treatment for seizures between December 2013 and January 2014.  An October 2014 VA examination regarding the Veteran's left foot and VA treatment records dated to July 2015 were associated with the claims file.  The combined evidence is pertinent to the severity of the Veteran's seizure disorder and left and right foot disabilities.  Thus, the Veteran's claims must be remanded for AOJ consideration of the evidence and issuance of an updated SSOC.

Next, the Board finds that an examination is warranted for the Veteran's claim of entitlement to an initial disability in excess of 20 percent for seizures.  In light of the buddy statements, the Veteran's statements, and treatment reports received by the RO that indicate an increase in frequency and severity of the Veteran's seizures, a new examination is necessary to ascertain the severity of this condition.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of her service-connected seizure disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must also address the medical evidence received by VA contemporaneous to and after the March 2013 Statement of the Case, as well as the Veteran's lay statements describing multiple seizures during the appeal period.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right and left foot disabilities.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must address the medical evidence received by VA contemporaneous to and after the March 2013 Statement of the Case, as well as the Veteran's lay statements.  

5.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  Consideration must be given to all evidence obtained since the issuance of the March 2013 Statement of the Case.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




